OFFICE   OF THE ATTORNEY    GENERAL   OF   TEXAS

                             AUSTIN




Boaorable George H. Sheppard
gaptroller of Publlo Aooouatr
Au8 tin, Texar




                                      42, 8ubmItr for our opinion thr
SO11                                  thererrom together vlth the 8up-
port




                      a delinquent tax reoord of all dslln-
                     t barred by thI8 Aotj the delinquent
       record ehall be examined by the ComIs8Ioners~ Court
       and the Oomptroller or governfag body, oorreotlons
       may be ordered made, and vhea fouad oorreot aad approv-
       ed by them, pa ent for the oaapllatlon thereof 8h811
       b8 authorized c aotwl 008t to the W% Oolleotor,
       proportIoMtel~ f?om eaoh th8 btate and OouatJ twte8,
       Or WnIoIpSl tSXO8, fiF8t eollootrd ira mob rOOoFd,
genoruble   aoorgo   a.             two    fi




     8UOh   eO8t illn0 0180 t8 lXa0.d & 8UB 8q=1 t0 fir8 (5 )
     e-t8    PO? ita   OF YFitt8n    lti    Of th@   O?i#.ld     8-T 0t
     ruoh neord &ad ia a0 went           till uv 0ospilka.goort
     b. OhsX'@     t0 tbr trxpa78r. The drlinqueat           tax r*oord
     vhen   approved, 8b11     b ep r iu f&01. lrldenoo of the do-
     tiqU.nOT 8hom th8NO&           ud VW        thol'88b411 b r l8
     r a nf l8 tV0 ~.a?8 of dolinquono~ W0tibt.d              VhI8h 4ro
     not 8hOVA OD ti ?OOOrd         l lW8~ittiOlb         O? l tV0 JOW
     8UpplslOlkt t&Onto 8hd         th.n b8 Ud. @(Iherein prorld-
     ld. %      TU   00118OtOr8 8h811      08U8.   t0 b eompl1.d like
     NOOl'd8 Of t-88 d8linquOnt duo w              di8tdOt     iOr vhioh
     t-T OOlbOt fia tU l’O118            other thU m       btat8   W&d
     OOUlitTX418,     ur d lfh.li lp p X’OVti w th @g OVO?Il~      b o dr
     Of thr WPtiOUb?       dLltri@t, tho GO8t Of 8a8. 8h11           b.
     lllovod in tho manor haroSa provldod.’
           7fh8n th8 bV fi?8t bOOU0 lffMtiV0, thir d.wrt-
     rant na llo d  th eOnolorod lxhIbit to tho ParrA8rorror-
     OollOOtOrr thFOU&Out th. 8MtO ia vhloh m mad8 8w-
       08tiOZL8Vith   lWfWbn00    to th.  OorpiJntiOlIOf th. de-
     f inQ'U@d tU    l'OOOX'd8 OC 8llpplOSOILt8thOCOt0.
              TOU Vi11 nOti    tbt VO rdri8Od tho TU A88888Or-
     ~OllOOtOF8 thS4tin l Oa8. VhOX'O th@ I'OOOld-8 oorpllod
     w dOpUtiO8      In the ofiloo, It vould be neoer8bw ior
     tFdtO       k W; z yO\urtO lOOOtmt Of thO tw                8pOnt
              'gz:        "p'1'"p th. l'.OOl'd,       "d.pplLt;ti+J8
     the t        NtO Of 8a 0~ pIid t0 th0 &ptiO8,
     t0 lriVO      lt th8 608t for Oo lg iling    th.   l’OOOX’d.     MO a180
     addrod then that It -8        our opiniom      tbt     it   vould be
     nooerra7      for thm to lo o o unt   for the rooord sort a8
     fOO8     Of OfflOO. lfo nmhed     the    oonolorlmttit         tho vork
     oould be done b doputi.8        If the amount paid to them
     OOtid     b0 &OOOU&8d iOr l8 fOO8 Of OfriOr, bOO8TL80Of the
     f&Ot thfbt bhi8 pFOOOdtW0 VOad n8~888?iir                 h8VO t0 b@
     follovod if th8 vork -8       dono ~.dOpatio8          ln ordo? to w-
     Ft;,;t th# 8t8t8'8 p?t Of th. iO8t’tes                OORpil,+Eg   th.
              *

          ‘Xn othor vortb, vo oonoludod that Ii York dono w
     deputior oould not bo oonrldend l8 l pmt of tho 008t
     Of OOrpiiing th8 POOOrd th0 8)trtOin 8U8h iU8t8IIOO8
     vr.ldlnot par anJ put  of the 008t for ampiling tho
           .
gaoreblo        Norgo       I. 8hopW?d,          ?qo    3


          -0 h418 ?OO~t~   hbd 8Ubitt8d t0 U8 8 OOrtifi-
      ObtO 8OV8?   the 008t for oonpIlIDg l woord, vhloh
      8h0~8 t&    iOr&g UOUUt8t



                        Q. x. u@no
                        W&on


           %I8 1W00rd OOntain8 U;671 thO8, @ad LOU vi11
      notloo that 5/ por llno for ocapIlIng the reoord vould
      t0t.d 458w%                  u. xr xO0d~ 18 th0 hx                &88e88OP-oOueO-
      tor or tlu ooontyj therefore, vo vorrld like for rap to
      Add88 a8 whothor or aot hi8 ohrgo 0s g!!jo.oo oan k
      oonrldsnd     88 6 part Of tho 008t for ocmpilin(l th8 1~0'
                       he lOOOUUt8 for th* ueunt l8 A foe of of-
      o r d,p r o vldo d
      ri00.       YOU Vill    a180 8dVi80 W              VhOthW         Or UOt it 18          fOUE
      opinion      that    our prooedure of             ooaaldorlng        vork bono w
      dOpUtIO8 in th@ OffiOO 18 in bOOOP&BOO                             Vith thO prOri-
      81~8       Of   th0  1~.        If m are not           OOrFO8t      in OU? lOn8t?UO-
      tiOli     l8 t0   POtittiIU        dOputi.8 to          8Orgti,      th.    WOOfi,
      and in th8        in vhloh Ve h&v. urived
                        8.Sna8?                   at th. 8ki0'8
      jXa?tOf th. 008t, VO 8b811 a8k tbt  TOO bdtir.  U8 Vhbt
      part 0s the OOlt, If 4ay, @a bo paid b the atato la
      0.808 YhOZO tb VO?k 18 don8 br dQtUtiO8, v. hU0 bOoa
      bdvi8.d br b mabor Of tU A88888O?-OO~OOtOr8     tbbt b
      bOtt8?      FOOO?d      Un     b.   8&d.   w     th0   dOpUti88      in    th8   Offi
      boom80  of the faot tht tlq   mu more fuillu    vlth the
      de-‘;~;‘;~E Of tho proportr, lto., on vbloh -08    are do-


             In OOnMOtifXi vlth your l.aQUt~ fou 8UWlt the lxhiblt
nrorrod    to in rour lottor vhorela Lou ruggortod to the varloor
TU   A8808~0?8-o01100t0r8       Of th0   8tatO    tit    ~00 OOMidOc+d      t0 b@ 4
                        vlth the portIn*at      portion8    0s beotion   4 0i
                f# YOl’llOU’8 +3Xa8   OiVfi    8tatUte8,    Pl’OVidkrg that    “wr’-
moat for tlu eompll~tlon thrpeof (th@ doliaquent t&x reoord      roqulnd
md ruthorlred w raid Artiolo) rh811 be lthorirod b aotual          008t
to the Tax ColIootor,    proportlonatrl    fm8 o&ok the 8Ia to bnd county
tUO8,  OC 8uniOi&Ml   tU.8,    flm    00 lotod irar 8Uoh ?OOOX'd,8UOh
                                        I1
008t iSin0 0880 t0lx o o o dl 8Um 8qUbl t0 M par it88 01 VrittOa
lin, Of thr O?i&$.M;lOOPY Of 8UOh POOOrd W3d in 80 OV-t 8hs11 Ug
oompiling 008t be ohbrgod te the tUp&~O?.'       (?amnthO8i8 01~8)
                                                                                        179




             BN    pw=ont     provldod b      thy abow
lf th e
      p a y u nt
               0s lotu41 8rpnrer
A8~0880~ooll~Oto? i.Iith@ di8OhbrgO Of A
 @488iolr    Or O~UI8btiOn     fO? OffiOhl 88WiOe8 pOrfOmOd br hk.
,,8 ~~8tl'W   tb  proooduro OUtli.Md      rorrla t& attaohod mom-
49 or lxhlblt to k grounded ups            theory or oonoeptloa      0s ruoh
.fio vo d008t l 8 l fO0, O~m~d88i01h Or 004WWtiOll      0-w      to th8 tU
 8f~IOibi by N8On     Of 8O?ViOO8 prrformed in hi8 Off10~1 8apa81t7
d    honoo UILdO? th@             8tatUtO8 U&d th@ -0-t     dooirion    Of
me008 OOUUty V8. OUl'OtOll         7.t ?Opo?tOd), b7 tho 8ttgNO court        1
 of fOXa8{ to bo aooountod     or b8 a r00 0s ofrIoo or paid Into tha
0rrfo8r8     8ahm      hur4   in   OOPntiO8   gO)rOl’Md    th.Mw.       m       thi8
pd88,     700 proooed to oonputo tho 'aOtIUUf008t' Of Oarpiling 8UOh
dolinquont tax ?ooordr br relating the tim0 eonrumod br th0 regular
appolntod and aotl.4 drputy, to the monthly ralav lflOv8d bnd bu-
thorhod br due OrdOr   Of th.                 Court,  81~4baring a?-
rived at ruoh 008ts HOP thm         8UOh “~OtUd    008t’ br t&iag
pm ortiorrstal~from 8tat0, oountJ, munIoI~l or dirtriot      tar.8
00 P1loted, and OnUsing 8CUBOto bo, br th0 rbid F+x OoUootor,      ao-
ootded   for a8 A fee of orri00 or paid ovor Into the 841~7 fund,
&or    portimnt 8tatlltO8.
                Uo find no error or fault in thr uthod of 2TtatIon
nrrlvod at w Lou or the titiaato di8pO8itiOii                       of tho    no ual oo8tm
to k born0 ratably br tho nrlour                      tu fund8
n&t rind Our8olvo8 la ngreemont vith tho funda8ent~l
upon vhIoh 8uOh proooduro l'olt8,that 18 to 8aJ,
loved aJ%d oantmpbtod                 w tbi8     8tatUta   O&a b. OOn8idOrud 48 Or OQL1-
vortod Into l fro, 0onl8810n or oorpormntlon noolcnd W tb A8-
8O88O~oOilOOtO~ iItthr a8OhbrgO Of hi8 OffiOtii dUtiO8, t0 b0
b000mod         for a8 a r00 0s 0rri00,               onth8    sontm~,lt        appurr   th4t
thr adly pUFp380 Ud iI&&                     Of tb#
that portian 0s g0otion 2 0s Art1010
to,  vO8 t0        oasblo     th0 TU li88088Or-CO
VO   8dIB;tUd             008t8     a8  votlldb4
                   t1       f W       delinquent
AotJ 4nd to p::dr                for 8UOh reimburraent not Otir out of oount~
tUO8     OOllOOtOd, l 8 h.d therOtOfOl'0 bon th. 8t~tlltO~                      -0,    btlt
1ikeYi80       Out   Of 8tatO       tIU  OOllOOtiO~       Of th8   tU OOlleOtiOM       Of
8UUiOi~litiO8           O? tUing        di8triOt8, 80 that 8bOh Of raid t-U 001.
lootionr 8hotid equitably and ratably b+u the oort of oaarplling
th0 rOOOrd8 Of delinquent tax08 Of 8uoh VariOU8 tS%IligUliit8.
Phi8   rtatute       do88 ILOt,       either oxpro88l~ or br neoercreryIapllw-
tlon, provldo for or oontsmplnto th8 oolloot1On rrrm tho taxpayer
a-   Crrm q         0th.U       out8ido btOFO8t
                                      O? ~OCIOIL,Of tho bOta      008t
--            Jig th@8e
                      dolinquont  MOOt'd8, bttt, 011 th. OOIltN~,  It 18
oth.FZ38.  lqM881~     provided. ThO bOtUb1 008t Of Oarpiling -88
&llaqgent roooPd8,     rlthor in A ftiod amoUnt or In m amount to bo
,aputod   aft8P  th4 VOt’k 18 done, 18 lkOt id In or oollootod by the
~~80880?-~01100t0? 80 48 t0 b OOnrid.          4 rO8, OorpO&rbt~n   or
0&88ifin     teoolvod br hi8 Atidt0 b. lo o o unto dfor l8 A fw Of Of-
f&o@ 6~ paid into the 8b1br7     fund. On tb oontrur, the uotte        0s
rUOh AOtUbl 008tr if 44 18 fOUUd t0 0X18& %8 taken OUt Of mono78
eollooted b8 kX.8,     Yhdh.? 8kt@ , OOUUt7# 8Ud8ipbl      O? tuiag dir-
                   m'ovor to the A88e88Or-@Oll8OtOP rat&b17 or pm-
~iS&W8ing           ruoh      OffiOibi           for naronabh    Ud   nCJOe88bl7 .mO,l808
Yh.iohho I8 Out-Of-pOOk.t,not oxoording the                           8ktUtOm    rUir\n.
             l[bllOO,if tb tUU A88.88Or-CTOlhOtO?Of 8 Wttttt~, -8Olf,
a hi8 offioibl Obpboity, find8 tb tti and th. 8ObXU Of Om Ila
th8 dollnquent tax noordr requlnd b 8bid ArtiolO, in addItson to
4      blomg vlth hi8 OtfhO?OffiOibi dutirr,       110bOtUb1  008t ti8 born
bOU?Md bCbObtU0thitOntiM tiM Of thi8 OffiOibi ba8 bWtt pUMh&lOd
.lrw%dy fer the perfomanoo        Of there dUtIe8 br th. wmnt        of hia
0rrioiai    813m7~    weri80,     if  hi8  ngular   degutr r0*00, in ld4ltian
to th8 oth8r dutior vith rhioh they bra ohmgod, are bblo to oapilo
thO8. delinquent tax MOOti8,         no sbOtUbl   OOlt," YithLn the inky&
rent Of thI8 8tbtUt0,       hrr8bO8n fmOU?POd bOObU8. tb      841aq author-
Isd by th8 OO8Qi88iOMr8' OOWt fOP tb p0 Wit Of 8Udh dqUtio8
vi11 tbko 0.t'.Of ruoh 008t8. It 18 w              Yt& lOtUb lO8t8 4~ a-
pon4.d Or di8buM.d      w th@ h8088Or-@O~OOtW b-it@                   of .&
dltlOnA1 porrfmnol or the proriding of addItIoab1 l          qQtmont, retul-
17 And roaronab~ neooruw'                          ts tha roper,$OapilbtiOXt 0s th.8e
drl$aquent         t41      lwoord8,      that      "bOtU4P 008t8 ?lWO bO.Zl inetu’ro~,
YhIoh may bo t'eidUr8Od la the rod0 outlined b                           the 8tbtUtO.
              Ye
             are not mmIndM       of the vortaj oon8IdoratIonr attend-
                  outlimed by ou and tho good IW8tit8 to bo nttah-
            bat VO w   OOn8t?aL lda a8 A BISbttOP  Of 8triOt bV,  to
bdVi80 ,0&h&    thi8 prooodrulod-8     not f8iioV tho -qltb@MtLt8 of
th. 8tbtUt0, e1th.r in ia8tlUlOO8   VhOM the80 MOOFb    at'@O*ild
b  the A880880?-OOllclOtOP,  hia8Oif, OP w hl8 dulr bppolntod bnd
AOting lb'@iiO8*
               TMUtbg             the    fOtWgOing      8bti8faOtOril~   aMYOr    JOW   in-
qulrlor,      vo lr o